Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wubbels (6775967).

The “baler configured with a shaft etc.” in the preamble is not claimed positively and distinctly to limit the structure of the claimed invention in the body of the claim (see MPEP 2111.02).

Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP  § 608.01(m)) is taken as an implied admission that the subject mater of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982)

A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

[AltContent: textbox (2nd tine)]
[AltContent: arrow][AltContent: textbox (1st tine)]
[AltContent: textbox (The opposites are spaced apart from one another by an angle of 180°)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Cutter shaft)][AltContent: arrow][AltContent: textbox (Tine plate innter edge)][AltContent: textbox (Tine plate outer edge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    243
    217
    media_image1.png
    Greyscale

                                                                                                                                                                                                       




1. (original) A tine plate for a rotor cutter apparatus of an agricultural baler, the tine plate being configured for being arranged on a rotatable rotor shaft of the rotor cutter apparatus and for moving crop material collected by the agricultural baler as the rotor shaft rotates, 

the tine plate comprising: 

at least one first tine (marked up); and 
at least one second tine spaced angularly from the at least one first tine (marked up), 
wherein a length of the at least one first tine is greater than a length of the at least one second tine (shown above).


2. (original) The tine plate according to claim 1, wherein a length of the at least one second tine is greater than half of a length of the at least one first tine (shown above).


3. (original) The tine plate according to claim 1, wherein the tine plate further comprises an inner edge and an outer edge (marked up), 
wherein the inner edge is arranged for mounting to the rotor shaft of the rotor cutter apparatus, and wherein each of the first and second tines is at the outer edge (the intended use of the cutter and cutter shaft is shown in fig 1).

4. (original) The tine plate according to claim 1, wherein the angular spacing between each of the first and second tines is less than or equal to 90 degrees (shown above).

5. (original) The tine plate according to claim 1, wherein the tine plate comprises two first tines and two second tines.

6. (currently amended) The tine plate according to claim 5, wherein the two first tines are arranged opposite each other such that the two first tines are spaced apart from one another by an angle of 180°, and the two second tines are arranged opposite each other such that the two second tines are spaced apart from one another by an angle of 180° (marked up).

7. (original) The tine plate according to claim 1, wherein the tine plate further comprises two tine plate segments (fig 1).



Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemens et al (DE 102008044007).



[AltContent: connector][AltContent: textbox (The opposites are spaced apart from one another by an angle of 180°)][AltContent: connector][AltContent: textbox (Longer 2nd tines on each tine plate w/ different length)][AltContent: textbox (Shorter 1st tines on each tine plate with different length)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    504
    456
    media_image2.png
    Greyscale



8. (original) A rotor cutter (fig 1) apparatus for an agricultural baler, the rotor cutter apparatus comprising: 
a rotor shaft (at drum 22); and 
a plurality of tine plates arranged axially along the rotor shaft (shown above; or in fig 2), each of the plurality of tine plates comprising: 
at least one first tine (marked up); and 
at least one second tine spaced angularly from the at least one first tine (marked up), 
wherein a length of the at least one first tine is greater than a length of the at least one second tine (shown above), 
wherein one of the at least one first tines of a first one of the tine plates is adjacent to one of the at least one second tines of at least one of the tine plates adjacent to the first one of the tine plates (shown above).


9. (original) The rotor cutter apparatus according to claim 8, wherein the at least one first tine of a first one of the tine plates is adjacent to the at least one second tine of each of two tine plates adjacent to the first one of the tine plates (shown above).


10. (original) The rotor cutter apparatus according to claim 8, wherein a length of the at least one first tine of a first one of the tine plates is different from a length of the at least one first tine of another one of the tine plates, or a length of the at least one second tine of the first one of the tine plates is different from a length of the at least one second tine of another one of the tine plates (shown above).

11. (original) The rotor cutter apparatus according to claim 8, wherein each of the first and second tines has a tip (shown above), and wherein the tips of the first and second tines of each of the plurality of tine plates define one or more shapes axially along the rotor shaft (shown above).


12. (original) The rotor cutter apparatus according to claim 8, further comprising a scraper including a plurality of spaced apart scraper tines, wherein each of the first and second tines of each of the plurality of tine plates are arranged to intersect the scraper tines as the rotor shaft rotates (scraper 42 with tines/prongs/fins, fig 3).

13. (original) The rotor cutter apparatus according to claim 12, wherein the scraper tines are spaced equally apart (scraper tines are equally spaced apart, fig 3).


“Machines of the type mentioned above are used in agriculture to cut stalk-like crops, for example maize plants, from the bottom of a field and feed them to a forage harvester carrying the machine in which the plants are chopped and unloaded onto a trailer on a trailer. Such machines have a number of laterally juxtaposed, row-independent working mowing and collection devices in the form of rotating around the vertical axis conveyor drums distributed around its edge drivers in which the plant stems find recording, and below the conveyor discs mounted mower discs, which are used to cut the plant stalks to serve from the ground. For this purpose, reference is made to the state of the art DE 40 02 344 A1 referenced, in which a plurality of conveyor discs with carriers are arranged one above the other on a drum, while according to DE 41 09 064 C2 a conical body is provided with arranged in a single plane drivers. In the DE 34 19 516 A1 a mowing and intake device is described with a conical drum, on the underside of a ring is arranged with driving cam. In the upper part of the drum wing-like Hilfsmitnehmer are attached. A similar arrangement with only arranged at the top and bottom of the drum drivers is in the DE 37 12 507 C shown. In the machines mentioned, the tops of the drums are smooth, that is not provided with drivers or the like, so that can accumulate on their tops crops.”


14. (original) The rotor cutter apparatus according to claim 8, further comprising a knife rack including a plurality of spaced apart knives, wherein each of the first and second tines of each of the plurality of tine plates are arranged to direct crop material collected by the agricultural baler towards and over the plurality of knives as the rotor shaft rotates (as taught above, the mowed / severed stalks is followed by a chopper process, inherently with knives on a shaft or rack).

	The broader tine plate recited in claims 1-7 are already addressed above, including the now amended claim 6:

6. (currently amended) The tine plate according to claim 5, wherein the two first tines are arranged opposite each other such that the two first tines are spaced apart from one another by an angle of 180°, and the two second tines are arranged opposite each other such that the two second tines are spaced apart from one another by an angle of 180° (marked up).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumayr et al (DE 202014003759), in view of  Wubbels (6775967) or Clemens et al (DE 102008044007).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Aumayr teaches the claimed invention, except as noted:

[AltContent: textbox (Rack with knives)][AltContent: arrow]
    PNG
    media_image3.png
    285
    624
    media_image3.png
    Greyscale

[AltContent: textbox (Tine plates & tines)][AltContent: arrow]

[AltContent: textbox (Rotor shaft)][AltContent: arrow]
    PNG
    media_image4.png
    415
    475
    media_image4.png
    Greyscale

15. (original) An agricultural baler (ABSTRACT) comprising a rotor cutter apparatus (see fig 3 above) comprising: 
a rotor shaft (marked up); and 
a plurality of tine plates (marked up) arranged axially along the rotor shaft (shown above), each of the plurality of tine plates comprising: 
at least one first tine (shown above); and 
at least one second tine spaced angularly from the at least one first tine (shown above), 

wherein a length of the at least one first tine is greater (not shown) than a length of the at least one second tine, 
wherein one of the at least one first tines of a first one of the tine plates is adjacent to one of the at least one second tines of at least one of the tine plates adjacent to the first one of the tine plates (shown above).


Wubbels or Clemens teaches the claimed design:  “a length of the at least one first tine is greater than a length of the at least one second tine” (see 102(a1) Rejection above).


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the tine plate tines of Aumayr with the teachings of Wubbels or Clemens, because it would not have been outside the skill to design the length of the at least one first tine is greater than a length of the at least one second tine, in order to lessen the load on the rotor drive.

The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).
In this case, the conveyor tines operate, regardless of its size, to move crop for processing and baling.



Examiner notes that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner combines the design concept of the tines (taught by Wubbels or Clemens) to move crop for further processing and subsequently baling (as in Aumayr).
It is extremely well known to design the tines where crop is handled with a longer and shorter crop engaging tines to yield the predictable result in delivering the crop to knives and/or eventually to the baling chamber.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Kuffel et al (DE 19541561) teaches tine plates with tines (fig 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD FABIAN-KOVÁCS/Primary Examiner, Art Unit 3671